Name: Commission Regulation (EC) No 3157/94 of 21 December 1994 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/42 Official Journal of the European Communities 22. 12. 94 COMMISSION REGULATION (EC) No 3157/94 of 21 December 1994 suspending advance fixing of the import levy for certain cereals whereas the advance fixing of the import levy for cereals should therefore be suspended with immediate effect, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular the second subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended for certain cereals if the market situation shows that the application of these provi ­ sions is causing or is likely to cause difficulties ; Whereas, in view of the uncertainty reigning on the markets, there is a danger that the continuation of the present system could give rise to speculative operations ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (c) and (d) of Regulation (EEC) No 1766/92 is hereby suspended from 22 to 23 December 1994. Article 2 This Regulation shall enter into force on 22 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 .